14 N.Y.3d 910 (2010)
ROBERT A. DENENBERG, Individually and as Administrator of ROBERT A. DENENBERG, a Sole Proprietorship Defined Benefit Pension Plan, Appellant,
v.
WARREN ROSEN et al., Defendants, and
BANKERS LIFE OF NEW YORK, Also Known as BANKERS LIFE INSURANCE COMPANY OF NEW YORK, et al., Respondents.
Motion No: 2010-223.
Court of Appeals of New York.
Submitted February 22, 2010.
Decided June 8, 2010.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.